Case: 21-20649     Document: 00516530233         Page: 1     Date Filed: 11/01/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 21-20649                         November 1, 2022
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Julia Ann Poff,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:17-CR-669-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Julia Ann Poff, federal prisoner # 30835-479, filed seven motions in
   the district court. All were denied. She now appeals the denials.
          Poff filed a motion to stay collection of the restitution order in her
   criminal sentence pending challenges to the sentence and a motion for leave


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20649      Document: 00516530233          Page: 2    Date Filed: 11/01/2022




                                    No. 21-20649


   to file a repetitive petition for compassionate release due to COVID-19. The
   controversies underlying these motions no longer exist. These issues are
   moot. See Center for Individual Freedom v. Carmouche, 449 F.3d 655, 661 (5th
   Cir. 2006).
          The district court denied Poff’s motion to view sealed material. This
   material was not relevant to the furtherance of any litigation. The district
   court also denied Poff’s motion to reduce her sentence based on her record
   of rehabilitation. Neither of these motions had a basis in law. See United
   States v. Early, 27 F.3d 140, 142 (5th Cir. 1994). Poff has not shown that the
   district court erred in denying the motions.
          Poff argues that the district court abused its discretion in denying her
   motion to modify the conditions of her supervised release to incur debt. The
   district court determined that, because she was still incarcerated, the
   challenge to the conditions of her supervised release was premature. Poff has
   not shown that this was an abuse of discretion.           See United States v.
   Carmichael, 343 F.3d 756, 761, 762 (5th Cir. 2003).
          Finally, Poff challenges the denials of her two motions seeking release
   based on COVID-19. We review such denials for an abuse of discretion.
   United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020); United States v.
   Rabhan, 540 F.3d 344, 346-47 (5th Cir. 2008). The amount of explanation
   required of the district court is dependent on the circumstances of the case,
   including prior proceedings. Chavez-Meza v. United States, 138 S. Ct. 1959,
   1965 (2018). Poff fails to establish that the district court’s denials of her
   motions for compassionate release were abuses of discretion.
          The judgment of the district court is AFFIRMED. Poff’s motions
   seeking a ruling on her restitution issue, seeking to compel the district court
   to enter reasons for the denials, and seeking release pending appeal are
   DENIED AS MOOT.




                                         2